                                             Case 5:20-cv-06997-NC Document 26 Filed 02/23/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        C N JEWELLERS LLC, and others,
                                                                                        Case No. 20-cv-06997-NC
                                  11                    Plaintiffs,
                                                                                        ORDER TO SHOW CAUSE WHY
                                                  v.
Northern District of California




                                  12                                                    CASE SHOULD NOT BE
 United States District Court




                                                                                        DISMISSED
                                  13        PNG JEWELERS INC.,
                                  14                    Defendant.
                                  15
                                  16            Plaintiffs C N Jewellers LLC and Nilesh Soni filed a complaint against Defendant
                                  17   PNG Jewelers Inc. on October 7, 2020. ECF 1. In their complaint, Plaintiffs allege that the
                                  18   Court has jurisdiction based on diversity jurisdiction under 28 U.S.C. § 1332. ECF 1 at 2.
                                  19   However, in reaching this conclusion Plaintiffs incorrectly applied the corporation
                                  20   citizenship test to C N Jewellers, a limited liability company. Id. LLCs are treated like
                                  21   partnerships for the purposes of diversity jurisdiction. See Johnson v. Columbia Props.
                                  22   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As such, Plaintiffs should have listed
                                  23   the citizenship of all of C N Jewellers’ members and then evaluated diversity. See 15A
                                  24   Moore’s Federal Practice - Civil § 102.57 (2020).
                                  25            Accordingly, the Court ORDERS Plaintiffs to show cause in writing why this case
                                  26   should not be dismissed by March 2, 2021. Defendant’s reply is due March 6, 2021.
                                  27   //
                                  28   //
                                          Case 5:20-cv-06997-NC Document 26 Filed 02/23/21 Page 2 of 2




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: February 23, 2021          _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            2
